UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-1233


In Re:   ROBIN DALE GRATHWOL, a/k/a Robin Grathwol Tinney,
a/k/a Robin Grathwol Randall,

               Debtor.

-----------------------------

ROBIN DALE GRATHWOL,

               Plaintiff – Appellant,

          v.

COASTAL CAROLINA DEVELOPERS, INCORPORATED; B. LEON SKINNER;
BLS LANDS, LLC; WALTER T. WILSON; COSWALD, LLC,

               Defendants - Appellees.



                           No. 15-1236


ANN F. GRATHWOL LIVING TRUST; ROBIN DALE GRATHWOL,

               Plaintiffs - Appellants,

          v.

COASTAL CAROLINA DEVELOPERS, INCORPORATED; COSWALD, LLC; B.
LEON SKINNER; WALTER T. WILSON; HANOVER LAND, LLC.; W AND B
INVESTMENT COMPANY, INCORPORATED,

               Defendants - Appellees.
                            No. 15-1237


LEGACY GROUP OF NC, INC.,

                Plaintiff - Appellant,

          v.

COASTAL CAROLINA DEVELOPERS, INCORPORATED,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge.     (7:14-cv-00082-F; 7:14-cv-00083-F; 7:14-cv-
00084-F; 12-00294-8-SWH; 13-00023-8-SWH; 13-00024-8-SWH; 13-
00025-8-SWH)


Submitted:   November 30, 2015            Decided:   January 11, 2016


Before DUNCAN, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Mason Oliver, LAW OFFICE OF OLIVER & CHEEK, PLLC, New
Bern, North Carolina, for Appellants. David James Haidt, AYERS
& HAIDT, P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      The Appellants in these consolidated appeals seek to appeal

the   district   court’s      orders    affirming      the    bankruptcy       court’s

orders     dismissing      each   of    the    three       underlying        adversary

proceedings for lack of subject matter jurisdiction.                        Because we

find that the proceedings were not “related to” the Chapter 11

bankruptcy case in which they were filed, see Valley Historic

Ltd. P’ship v. Bank of N.Y., 486 F.3d 831, 835 (4th Cir. 2007),

we    affirm   for   the      reasons   stated       by    the     district     court.

Grathwol v. Coastal Carolina Developers, Inc.; Ann F. Grathwol

Living Trust v. Coastal Carolina Developers, Inc.; Legacy Group

of NC, Inc. v. Coastal Carolina Developers, Inc., Nos. 7:14-cv-

00082-F;    7:14-cv-00083-F;       7:14-cv-00084-F           (E.D.N.C.       Jan.   12,

2015).     We dispense with oral argument because the facts and

legal    contentions    are     adequately     addressed         in   the    materials

before   the   court    and    argument      would   not     aid      the   decisional

process.

                                                                              AFFIRMED




                                         3